Cockrell, J.
Upon a former appeal in this case, 62 Fla. 472, 56 South. Rep. 559, we held that it was error to reform a master’s deed, but that it would be permissible to cancel the deed, reform the mortgage and reinforce it by judicial decree; this was done upon an amended bill and the defendants again appeal.
The amended bill was properly filed, as being in entire accord with the ruling of this court and being merely a narrowing of the prayer for relief cannot possibly be held to make an entirely new case. In fact it was agreed by the parties that no new evidence be taken, and that the evidence on the original bill stand as to evidence on the amended bill.
As to whether the evidence warranted the finding that the mistake in the description of the lands embraced was an innocent one and such as would justify a reformation in a court of equity, we cannot hold the decree erroneous. Two Circuit Judges, resident in the community, familiar with the character of the witnesses, have found the same way upon the same testimony, and we cannot say on this record they should have done differently.
Decree affirmed.
Shackleford, C. J., and Taylor, Hocker and Whitfield, J. J., concur